El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En un procedimiento de injunction para recobrar la po-*102sesión de una propiedad inmueble la Corte de Distrito de Ponce dictó • sentencia contra la demandante.
No encontramos que la corte inferior incurriera en error al declarar que la propiedad no había sido descrita sufi-cientemente, si como se indicaba en la demanda el deman-dado privó a la demandante de una parte específica de la propiedad. La demandante meramente dijo que el deman-dado le privó de una porción de su finca poniendo una cerca en ella, y haciendo constar el número de metros.
Insiste la apelante, sin embargo, en que la corte debió haber declarado con lugar la excepción previa deducida a la demanda por este fundamento y dado a ella una oportu-nidad de enmendar su demanda. La apelante no cita nin-guna autoridad y estamos bajo la impresión de que la ex-cepción previa era una notificación suficiente para la de-mandante y apenas puede ser oída para quejarse de su falta de atención a su misma deficiencia. La apelante sostiene que el defecto contenido en la demanda quedó subsanado por la prueba.
La corte inferior no estaba obligada a practicar una inspección ocular. Esto es discrecional y no se demostró ningún abuso de discreción.
Insiste la apelante en que el caso realmente giró sobre los actos de perturbación y violencia del demandado más bien que en un cambio en la posesión. El apelado replica diciendo que este es un cambio en la teoría de la corte inferior. La posición asumida por 'el apelado está justificada por un examen de la demanda, y la apelante no demuestra que el apelado estuvo presente y permitió la incongruencia hasta tal punto que su caso quede comprendido dentro de los principios de renuncia según se indican en los artículos 136-138 del Código de Enjuiciamiento Civil.
La prueba tiende a acreditar que la demandante adquirió una parcela de terreno del demandado; que las partes nunca llegaron a definir bien sus colindancias; que con el consen-timiento, si no a instancia de la demandante, después de *103una tentativa frustrada años antes, el agrimensor Blas Silva hizo nna mensnra y qne el demandado mandó, a poner una cerca a todo lo largo de las líneas divisorias y qne parte de esa cerca llegó al balcón de la demandante.
La apelante, sin embargo, no' probó baber sido privada de alguna parte de la casa o que su entrada o salida de di.cba casa quedó impedida ni ninguna prueba satisfactoria ■ de que estaba ella en posesión de cualquiera parte de la finca donde estaba la cerca.

Debe confirmarse la sentencia.